UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4982



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

KENDALL LESHAWN MARTIN,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-02-216-V)


Submitted:   February 3, 2006             Decided:   March 10, 2006


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lucky T. Osho, Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, C. Nicks Williams, Amy E.
Ray, Assistant United States Attorneys, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kendall LeShawn Martin pled guilty to one count of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g) (2000).       In this direct appeal, Martin asserts two

challenges to his sentencing.         Finding no merit to his claims, we

affirm.

            The district court sentenced Martin under the mandatory

federal Sentencing Guidelines and established a base offense level

of 24.     The court enhanced Martin’s base offense level by two

levels    under   U.S.   Sentencing   Guidelines    Manual   §    2K2.1(b)(4)

(2004), because the gun involved in the crime was stolen.                  In

addition, the court imposed a four-level enhancement under USSG

§ 2K2.1(b)(5) based on its finding that Martin possessed the

firearm in connection with another felony offense.               Finally, the

court applied a three-level downward adjustment for acceptance of

responsibility under USSG § 3E1.1(a) and (b), yielding a total

offense level of 27.       Martin’s criminal history score category was

VI, resulting in a guideline range of 130 to 162 months in prison.
USSG Ch. 5, Pt. A (Sentencing Table). The district court sentenced

Martin to 120 months in prison, the statutory maximum sentence

under 18 U.S.C. § 924(a)(2) (2000).         USSG § 5G1.1(c)(1).

            Martin first argues that the USSG § 2K2.1(b)(4) and (5)

enhancements      violated   his   constitutional   rights   because     they

increased his sentence based on facts that were not charged in the

indictment and were neither admitted by Martin nor proven beyond a

reasonable doubt.        Martin preserved these issues by objecting at

                                    - 2 -
sentencing based upon Blakely v. Washington, 542 U.S. 296 (2004).

United States v. Rodriguez,          F.3d      ,    , 2006 WL 9602, at *3

(4th Cir. Jan. 3, 2006).        When a defendant preserves a Sixth

Amendment    error,   “we    must    reverse       unless   we    find     this

constitutional error harmless beyond a reasonable doubt, with the

Government bearing the burden of proving harmlessness.”                  United

States v. Mackins, 315 F.3d 399, 405 (4th Cir. 2003) (citations

omitted); see United States v. White, 405 F.3d 208, 223 (4th Cir.)

(discussing difference in burden of proving that error affected

substantial rights under harmless error standard in Fed. R. Crim.

P. 52(a), and plain error standard in Fed. R. Crim. P. 52(b)),

cert. denied, 126 S. Ct. 668 (2005).
            In United States v. Booker, the Supreme Court held that

the mandatory manner in which the federal Sentencing Guidelines

required courts to impose sentencing enhancements based on facts

found by the court by a preponderance of the evidence violated the

Sixth Amendment.      543 U.S. 220, ___, 125 S. Ct. 738, 746, 750

(2005).     Post-Booker,    courts    must   calculate      the   appropriate
guideline range, consider the range in conjunction with other

relevant factors under the guidelines and 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2005), and impose a sentence.                  If a court

imposes a sentence outside the guideline range, it must state its

reasons for doing so.      United States v. Hughes, 401 F.3d 540, 546
(4th Cir. 2005).




                                    - 3 -
            Excluding the enhancements and without the reduction

Martin received for acceptance of responsibility,* Martin’s offense

level would have been twenty-four and, thus, his guideline range

would have been 100 to 125 months of imprisonment.           USSG Ch. 5, Pt.

A (Sentencing Table).         Because the 120-month sentence Martin

received is within that guideline range, we find no Sixth Amendment

error.     United States v. Evans, 416 F.3d 298, 300-01 (4th Cir.

2005).

            Outside the Booker context, Martin also asserts that the

district court erred in applying the four-level enhancement under

USSG § 2K2.1(b)(5) for using or possessing a firearm “in connection

with another felony offense.”            Application of this enhancement

encompasses two requirements:        (1) that the defendant committed

“another    felony”   and   (2)   that   he    possessed   the   firearm   “in

connection with” the other felony.            United States v. Blount, 337
F.3d 404, 406-07 (4th Cir. 2003).         We find that, under the facts of

this case, the district court committed no reversible error in

applying this enhancement.
            For these reasons, we affirm Martin’s sentence.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED


     *
      See United States v. Evans, 416 F.3d 298, 300 n.4 (4th Cir.
2005).

                                   - 4 -